DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	In line 11 of claim 1, line 12 of claim 9, and line 11 of claim 15, each instance of “the first spacer layer” is indefinite because it lacks clear and/or positive antecedent basis.
claim 15, “the second spacer layer” is indefinite because it lacks clear and/or positive antecedent basis.
c.	Claims 2-5, 7, 8, 10-14 and 17-20 inherit the indefiniteness associated with their respective base claim(s) and stand rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 9,042,058) in view of Miyauchi et al. (US 2011/0279923).
With respect to claims 1-5, 7 and 8, Li et al. (US 9,042,058) teach a two dimensional magnetic recording head (see FIG. 3A, for instance) comprising a first reader (includes 120, 112 and 132) including a first lower shield (120); a first sensor (112) disposed over the first lower shield; and a first upper shield layer (132) disposed over and in contact with the first sensor (as shown in FIG. 3A, for instance), the first upper shield layer being a single layer (as shown in FIG. 3A, for instance); an insulating reader separation gap (134) disposed over the first reader, the insulating reader separation gap disposed in contact with the first upper shield layer (as shown in FIG. 3A, for instance); and a second reader (includes 136, 114 and 150, for instance) disposed over the insulating reader separation gap (as shown in FIG. 3A, for instance), as per claims 1-5 and 7]; wherein the two dimensional magnetic recording head is a component of a magnetic recording device (as shown in FIG. 2, for instance) [as per claim 8].
With respect to claims 9-14, Li et al. (US 9,042,058) teach a two dimensional magnetic recording head (see FIG. 3A, for instance) comprising a first reader (includes 120, 112 and 132, for instance) including a first lower shield (120); a first sensor (112) disposed over the first lower shield; a first upper shield layer (132) disposed over and in contact with the first sensor (as shown in FIG. 3A, for instance); an insulating reader separation gap (134) disposed over the first reader, the insulating reader separation gap disposed in contact with the first upper shield layer (as shown in FIG. 3A, for instance); and a second reader (includes 136, 114 and 150, for instance) disposed over the insulating reader separation gap, the second reader including a second lower shield (136), the second lower shield being a single layer (as shown in FIG. 3A, for instance); a second sensor (114) disposed over the second lower shield, the second sensor being aligned with the first sensor at an air bearing surface (as shown in FIG. 3A, for instance); and a second upper shield layer (150) disposed over the second sensor, the second upper shield layer being a single layer (as shown in FIG. 3A, for instance) [as per claims 9-13]; wherein the two dimensional magnetic recording head is a as per claim 14].
With respect to claims 15 and 17-20, Li et al. (US 9,042,058) teach a two dimensional magnetic recording head (see FIG. 3A, for instance) comprising a first reader (include 120, 114 and 132, for instance) including a first lower shield (120), the first lower shield being a single layer (as shown in FIG. 3A, for instance); a first sensor (112) disposed over the first lower shield; a first upper shield layer (132) disposed over and in contact with the first sensor (as shown in FIG. 3A, for instance), the first upper shield layer being a single layer (as shown in FIG. 3A, for instance); an insulating reader separation gap (132) disposed over the first reader, the insulating reader separation gap disposed in contact with the first upper shield layer (as shown in FIG. 3A, for instance); and a second reader (includes 136, 114 and 150, for instance) disposed over the insulating reader separation gap (as shown in FIG. 3A, for instance), the second reader including a second lower shield (136); a second sensor (114) disposed over the second lower shield, the second sensor being aligned with the first sensor at an air bearing surface (as shown in FIG. 3A, for instance); and a second upper shield layer (150) disposed over the second sensor (as shown in FIG. 3A, for instance) [as per claims 15 and 17-19]; wherein the two dimensional magnetic recording head is a component of a magnetic recording device [as per claim 20].
Li et al. (US 9,042,058), however, remain silent as to the sensors being “dual free layer” sensors as per claims 1-5, 7, 8, 17 and 18, the head further comprising “at least one first synthetic antiferromagnetic structure disposed adjacent the first [dual free layer] sensor, the at least one first [synthetic antiferromagnetic] structure comprising a claims 1-5, 7-15 and 17-20, the first dual free layer sensor comprising “a first seed layer; a first free magnetic layer disposed over the first seed layer; a first barrier layer disposed over the first free magnetic layer; a second magnetic free layer disposed over the first barrier layer; and a first capping layer disposed over the second magnetic free layer” as per claims 2 and 3, the second dual free layer sensor comprising “a second seed layer; a third free magnetic layer disposed over the second seed layer; a second barrier layer disposed over the third free magnetic layer; a fourth magnetic free layer disposed over the second barrier layer; and a second capping layer disposed over the fourth magnetic free layer” as per claim 3, the head further comprising “a first rear hard bias structure disposed behind the first [dual free layer] sensor” as per claims 4, 5, 9-14 and 18, “wherein the first rear hard bias structure comprises CoPt” as per claim 10, “a first nonmagnetic layer disposed over the first rear hard bias structure” as per claim 11, “insulating material disposed between the first sensor and the first rear hard bias structure” as per claim 12, “a second rear hard bias structure disposed behind the second [dual free layer] sensor” as per claims 5 and 9-14, and “at least one second [synthetic antiferromagnetic] structure disposed adjacent the second [dual free layer] sensor” as per claims 7, 15 and 17-20, the at least one “second [synthetic antiferromagnetic] structure comprising a second lower soft bias layer; a second spacer disposed on the second lower soft bias layer; and a second upper soft bias layer disposed on the second spacer layer and in contact with the second upper shield layer” as per claims 15 and 17-20, “wherein the first sensor and the second sensor do not include an antiferromagnetic layer” as per claim 13, and “wherein the first sensor does not include a pinned layer” as per claim 19.
Miyauchi et al. (US 2011/0279923) teach that a dual free layer sensor (5) is a notoriously old and well known sensor configuration (see FIGS. 5 and 19, for instance), 
One of ordinary skill in the art would have been motivated to have had the sensors of Li et al. (US 9,042,058) be dual free layer sensors with at least one synthetic antiferromagnetic structure disposed adjacent each dual free layer sensor, the at least one synthetic antiferromagnetic structure comprising a lower soft bias layer, a spacer disposed on the lower soft bias layer, and an upper soft bias layer disposed on the spacer layer and in contact with the upper shield layer; each dual free layer sensor comprising a seed layer, a lower free magnetic layer disposed over the seed layer, a barrier layer disposed over the lower free magnetic layer, an upper magnetic free layer disposed over the barrier layer, and a capping layer disposed over the upper magnetic free layer; a rear hard bias structure disposed behind each dual free layer sensor, wherein the rear hard bias structure comprises CoPt, a first nonmagnetic layer disposed over the rear hard bias structure, insulating material disposed between each sensor and each rear hard bias structure, wherein each sensor does not include an antiferromagnetic layer nor a pinned layer, as taught/suggested by Miyauchi et al. (US 2011/0279923) since such is a notoriously old and well known sensor configuration as .

Claims 1-3, 7, 8, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 9,042,058) in view of Keener et al. (US 9,076,468).
With respect to claims 1-3, 7 and 8, Li et al. (US 9,042,058) teach a two dimensional magnetic recording head (see FIG. 3A, for instance) comprising a first reader (includes 120, 112 and 132) including a first lower shield (120); a first sensor (112) disposed over the first lower shield; and a first upper shield layer (132) disposed over and in contact with the first sensor (as shown in FIG. 3A, for instance), the first upper shield layer being a single layer (as shown in FIG. 3A, for instance); an insulating reader separation gap (134) disposed over the first reader, the insulating reader separation gap disposed in contact with the first upper shield layer (as shown in FIG. 3A, for instance); and a second reader (includes 136, 114 and 150, for instance) disposed over the insulating reader separation gap (as shown in FIG. 3A, for instance), the second reader including a second lower shield (136), the second lower shield being a single layer (as shown in FIG. 3A, for instance); a second sensor (114) disposed over the second lower shield, the second sensor being aligned with the first sensor at an air bearing surface (as shown in FIG. 3A, for instance); and a second upper shield layer (150) disposed over the second sensor (as shown in FIG. 3A, for instance) [as per claims 1-3 and 7]; wherein the two dimensional magnetic recording head is a as per claim 8].
With respect to claims 15, 17, 19 and 20, Li et al. (US 9,042,058) teach a two dimensional magnetic recording head (see FIG. 3A, for instance) comprising a first reader (include 120, 114 and 132, for instance) including a first lower shield (120), the first lower shield being a single layer (as shown in FIG. 3A, for instance); a first sensor (112) disposed over the first lower shield; a first upper shield layer (132) disposed over and in contact with the first sensor (as shown in FIG. 3A, for instance), the first upper shield layer being a single layer (as shown in FIG. 3A, for instance); an insulating reader separation gap (132) disposed over the first reader, the insulating reader separation gap disposed in contact with the first upper shield layer (as shown in FIG. 3A, for instance); and a second reader (includes 136, 114 and 150, for instance) disposed over the insulating reader separation gap (as shown in FIG. 3A, for instance), the second reader including a second lower shield (136); a second sensor (114) disposed over the second lower shield, the second sensor being aligned with the first sensor at an air bearing surface (as shown in FIG. 3A, for instance); and a second upper shield layer (150) disposed over the second sensor (as shown in FIG. 3A, for instance) [as per claims 15, 17 and 19]; wherein the two dimensional magnetic recording head is a component of a magnetic recording device [as per claim 20].
Li et al. (US 9,042,058), however, remain silent as to the sensors being “dual free layer” sensors as per claims 1-3, 7, 8 and 17, the head further comprising “at least one first synthetic antiferromagnetic structure disposed adjacent the first [dual free layer] sensor, the at least one first [synthetic antiferromagnetic] structure comprising a first claims 1-3, 7, 8, 15, 17, 19 and 20, the first dual free layer sensor comprising “a first seed layer; a first free magnetic layer disposed over the first seed layer; a first barrier layer disposed over the first free magnetic layer; a second magnetic free layer disposed over the first barrier layer; and a first capping layer disposed over the second magnetic free layer” as per claims 2 and 3, the second dual free layer sensor comprising “a second seed layer; a third free magnetic layer disposed over the second seed layer; a second barrier layer disposed over the third free magnetic layer; a fourth magnetic free layer disposed over the second barrier layer; and a second capping layer disposed over the fourth magnetic free layer” as per claim 3, and “at least one second [synthetic antiferromagnetic] structure disposed adjacent the second [dual free layer] sensor” as per claims 7, 15, 17, 19 and 20, the at least one “second [synthetic antiferromagnetic] structure comprising a second lower soft bias layer; a second spacer disposed on the second lower soft bias layer; and a second upper soft bias layer disposed on the second spacer layer and in contact with the second upper shield layer” as per claims 15, 17, 19 and 20, “wherein the first sensor does not include a pinned layer” as per claim 19.
Keener et al. (US 9,076,468) teach that a dual free layer sensor (302a) is a notoriously old and well known sensor configuration (see FIG. 4a, for instance), wherein at least one synthetic antiferromagnetic structure (318a) is disposed adjacent the dual free layer sensor with the at least one synthetic antiferromagnetic structure comprising a lower soft bias layer (322a); a spacer (328a) disposed on the lower soft bias layer; and an upper soft bias layer (324a) disposed on the spacer layer and in contact with an upper shield layer (316), wherein the dual free layer sensor comprises a seed layer (312a); a lower free magnetic layer (304a) disposed over the seed layer; a barrier layer (308a, see lines 23-25 in column 4, for instance) disposed over the lower free magnetic 
One of ordinary skill in the art would have been motivated to have had the sensors of Li et al. (US 9,042,058) be dual free layer sensors with at least one synthetic antiferromagnetic structure disposed adjacent each dual free layer sensor, the at least one synthetic antiferromagnetic structure comprising a lower soft bias layer, a spacer disposed on the lower soft bias layer, and an upper soft bias layer disposed on the spacer layer and in contact with the upper shield layer; each dual free layer sensor comprising a seed layer, a lower free magnetic layer disposed over the seed layer, a barrier layer disposed over the lower free magnetic layer, an upper magnetic free layer .

Response to Arguments
Applicant’s argument(s) with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688